DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the Title: 

Authorization for this examiner’s amendment was given in an interview with Hettie Haines on February 10, 2021.
The application has been amended as follows: 
Please cancel claims 1-13 as being drawn to non-elected claims. 

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 14, the prior art of record individually or in combination fails to teach a solid-state stacked chip image sensor as claimed, comprising: an array of pixel circuits, each pixel circuit comprising: an epitaxial layer comprising: a pixel body having a first major surface and an opposing second major surface, and comprising: a photodiode; a floating body region; more specifically in combination with a p+ type doped region along opposing sidewalls and adjacent to the second major surface of the pixel body; a trench region extending from the first major surface to the second major surface of the epitaxial layer, wherein the trench region comprises: an oxide layer deposited on opposing vertical sidewalls of the trench region; and a center portion disposed between the opposing oxide layers, wherein the center portion comprises an electrically conductive material and is connected to a ground potential; a charge transfer structure disposed at least partially within the epitaxial layer, wherein the charge transfer structure comprises a drain and is configured to divert electron charge from the photodiode to the drain; and a readout circuit connected to the floating body region; wherein each pixel circuit is formed across a plurality of chips.
Claims 15-20 are allowed because of their dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments, filed December 2, 2020, with respect to claim 14 have been fully considered and are persuasive.  The rejection of claim 14 and its corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENNIFER D BENNETT/Examiner, Art Unit 2878